Citation Nr: 9901433	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-34 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for purposes of dependency and indemnity compensation (DIC) 
benefits.


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.  He died in December 1996.

This is an appeal from a July 1997 decision by the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO), which held that the appellant could not be 
recognized as the veterans surviving spouse for purposes of 
entitlement to DIC benefits.

FINDINGS OF FACT

1.  The appellant and the veteran began residing together in 
approximately June 1946 in the Commonwealth of Puerto Rico, 
and they resided together at the same address for the 
remainder of the veterans lifetime.

2.  The veteran died in December 1996 in Puerto Rico as a 
resident of that commonwealth.

3.  The evidence does not establish that the appellant and 
the veteran underwent a valid marriage ceremony at any time.

4.  The appellant and veteran had a mutual agreement to be 
married after they began residing together and held 
themselves out as husband and wife in their community.  In 
addition, their union produced a child, a daughter, born in 
April 1947.

5.  The appellants common-law marriage to the veteran is 
invalid under the laws of Puerto Rico.

6.  Her marriage is deemed to be a invalid under VA 
regulations as well because she knew of a legal impediment to 
their marriage from its inception.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veterans surviving spouse for DIC benefits purposes have not 
been met. 38 U.S.C.A. §§ 101(3), 103(c), 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.1(j), 3.50(b), 3.52, 3.205 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she and the veteran were legally 
married at the time of his death and therefore, she is his 
surviving spouse for the purposes of entitlement to DIC 
benefits.

Generally, to be entitled to VA death benefits as a 
surviving spouse of a veteran, a claimant must have been 
the veterans spouse at the time of the veterans death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veterans death.  
38 U.S.C.A. § 101(3).  DIC payable under 38 U.S.C.A. 
§ 1310(a) may be paid to the surviving spouse of a veteran 
who died on or after January 1, 1957, who was married to the 
veteran: (i) before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the death of the veteran was incurred or 
aggravated, or, (ii) for one year or more, or, (iii) for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  38 U.S.C.A. § 1304; 38 
C.F.R. § 3.54(c)(1).

However, in order for the surviving spouse to establish the 
status of a claimant for VA purposes, evidence of a valid 
marriage under the laws of the appropriate jurisdiction is 
required.  See Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  
Relevant documents showing proof of a valid marriage must be 
submitted by the veterans spouse in order to attain the 
status of a claimant.  See Sandoval v. Brown, 7 Vet. App. 7 
(1994).  Until a spouse establishes status as a claimant, VA 
is not obliged to determine whether the claim is well 
grounded, to provide assistance in the development of the 
claim under 38 U.S.C.A. § 5107(a), or to apply the equipoise 
rule under 38 U.S.C.A. § 5107(b).  See Reyes v. Brown, 7 Vet. 
App. 113 (1994).

Marriage means a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j). Surviving spouse means a person of the opposite 
sex who is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(c).

However, except as provided in 38 C.F.R. § 3.52, a widow 
means a person whose marriage to the veteran meets the 
requirements of § 38 C.F.R. § 3.1(j) and who was the lawful 
spouse of the veteran at the time of the veterans death, 
provided that she lived with the veteran continuously from 
the date of marriage to the date of the veterans death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and, since the death of the veteran on or 
after January 1, 1971, is unmarried and not living with 
another person of the opposite sex and holding herself out 
openly to the public as the spouse of such person.  38 C.F.R. 
§ 3.50(b).

The validity of a marriage is determined based upon the law 
of the jurisdiction where the parties resided at the time of 
the marriage or when the rights to benefits accrued.  38 
C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  
A valid marriage may be established by various types of 
documentary evidence together with the claimants certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. 
§ 3.205(a).  For example, a copy or abstract of the public 
record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record will prove a 
marriage.  Ibid.

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship. 38 C.F.R. § 3.205(a)(6).  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife, and whether they were 
generally accepted as such in the communities in which they 
lived.  Id.

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimants certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

Where a surviving spouse has submitted proof of a marriage in 
accordance with the aforementioned and also meets the 
requirements of 38 C.F.R. § 3.52, the claimants signed 
statement that he or she had no knowledge of an impediment to 
the marriage will be accepted, in the absence of information 
to the contrary, as proof of the marriage.  38 C.F.R. 
§ 3.205(c).

The aforementioned regulation, 38 C.F.R. § 3.52, provides 
criteria for establishing a valid marriage for VA purposes in 
cases where the marriage is not valid under state law.  
Specifically, where an attempted marriage of a claimant to 
the veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid for VA purposes 
if:

(a)  The marriage occurred 1 year or more 
before the veteran died or existed for 
any period of time if a child was born of 
the purported marriage or was born to 
them before such marriage, and

(b)  The claimant entered into the 
marriage without knowledge of the 
impediment, and

(c)  The claimant cohabited with the 
veteran continuously from the date of 
marriage to the date of his or her death 
as outlined in [38 C.F.R.] § 3.53, and

(d)  No claim has been filed by a legal 
surviving spouse who has been found 
entitled to gratuitous death benefits 
other than accrued monthly benefits 
covering a period prior to the veterans 
death.

The issue is whether a valid marriage existed between the 
veteran and the appellant.  A review of the record reveals 
that both the appellant and the veteran lived in Puerto Rico 
at all times during their relationship and at the time of the 
veterans death in December 1996 (when the right to benefits 
accrued in this case, if at all).  Accordingly, the law of 
Puerto Rico determines the validity of their common-law 
marriage for purposes of 38 C.F.R. § 3.1(j).  Regarding their 
marital union, the appellant does not contend that she and 
the veteran were married by ceremony and accordingly, she has 
submitted no documentary evidence showing evidence of a valid 
marriage by ceremony to the veteran.  Rather, she argues 
that, because she and the veteran cohabited for many years 
and had a child, she should be recognized as his surviving 
spouse for VA purposes based upon a common law marriage.

The facts in this case reflect that the appellant and the 
veteran agreed to enter into a common-law marriage in 
approximately June 1946, and that they lived together as man 
and wife at the same address until his death in December 
1996.  Of record are documents generated by VA regarding the 
veterans pension benefits as well as lay statements from a 
cousin and a friend which serve to corroborate the 
appellants claim that they lived together as man and wife in 
Cabo Rojo, Puerto Rico, in a common-law marriage for many 
years.  In addition, documents in the file reflect that a 
daughter was born of their common-law union in April 1947.  
Nevertheless, the aforementioned facts serve to invalidate 
the appellants and veterans common-law marriage under the 
laws of Puerto Rico.  Although there is sufficient proof of a 
common-law marriage by cohabitation and reputation in their 
community, these types of marriages are void ab initio in 
Puerto Rico.

In Puerto Rico, a common-law marriage has never been 
recognized as valid.  See Ayuso-Morales v. Secretary of 
Health and Human Services, 677 F.2d 146, 147 (1982); Art. 68 
Civil Code, 31 L.P.R.A. sec. 221.  Thus, the appellant simply 
has not provided sufficient evidence that her marriage to the 
veteran was valid under Puerto Rico law.  On the basis of 
these findings, the Board concludes that the appellants 
marriage to the veteran was not valid under the laws of 
Puerto Rico and therefore, is not a valid for purposes of 38 
C.F.R. §§ 3.1(j), 3.50(b).

Notwithstanding the fact that the appellants marriage to the 
veteran is invalid under Puerto Rico law, under the 
provisions of 38 C.F.R. § 3.52, a claimant may nevertheless 
establish a deemed valid marriage for VA purposes only if 
certain requirements are met.  Specifically, the Board must 
find that she and the veteran had a deemed valid marriage 
under the provisions of 38 U.S.C.A. § 103(a) and 38 C.F.R. 
§§ 3.52, 3.205(c), as interpreted by VAOPGCPREC 58-91, 56 
Fed. Reg. 50151 (1991).  In that opinion, the General Counsel 
held:

[Section] 103(a) of Title 38, United 
States Code, provides in part that, where 
it is established that a claimant for 
gratuitous veterans death benefits 
entered into a marriage with a veteran 
without knowledge of the existence of a 
legal impediment to that marriage, and 
thereafter cohabited with the veteran for 
one year or more immediately preceding 
the veterans death, such marriage will 
be deemed to be valid.  The requirement 
of a marriage ceremony by a jurisdiction 
which does not recognize common law 
marriage constitutes a legal 
impediment to such a marriage for 
purposes of that section.

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony necessary in a 
state or commonwealth that does not recognize common law 
marriages, VA may deem such a marriage valid where the facts 
demonstrate that the appellant was without knowledge of the 
legal impediment at the time that the invalid marriage was 
contracted.  See Dedicatoria v. Brown, 8 Vet. App. 441, 444 
(1995) (the Court of Veterans Appeals interprets 38 C.F.R. 
§ 3.52 to require that determination of appellants 
knowledge with respect to the legal impediment must be viewed 
in terms of what the appellants state of mind was at the 
time that the invalid marriage was contracted).

Thus, the appellant must show that she was unaware that 
Puerto Rico did not recognize common-law marriage at the time 
she initially cohabited with the veteran in June 1946, and 
that she entered into a relationship with the veteran that 
would have constituted a valid common-law marriage if Puerto 
Rico recognized such marriages.

The Court of Veterans Appeals has held that, when a claimant 
is alleging that the relationship with the veteran should be 
a deemed valid marriage under 38 C.F.R. § 3.205(c), the 
claimant must be given the opportunity to submit a signed 
statement that he or she had no knowledge of an impediment to 
the marriage.  See Colon v. Brown, 9 Vet. App. 104, 107, 108 
(1996).

Based on a review of the evidence of record, the Board finds 
that the appellant has been provided the requisite 
opportunity and has not provided sufficient evidence that her 
marriage to the veteran could be deemed valid under 38 
C.F.R. §§ 3.52, 3.205(c) and 38 U.S.C.A. § 103(a).  In this 
regard, the Board notes that when provided an opportunity by 
the RO in May 1997 to submit a statement that she was unaware 
of a legal impediment to common law marriage in Puerto Rico, 
she responded that she understood that she was not legally 
married to the veteran.  In fact, she specifically stated she 
was aware of the fact that Puerto Rico did not recognize 
common-law marriages, answering in the affirmative to this 
question, but saying even so, to the eyes of the whole 
community and to everyone in the family we were husband and 
wife for all purposes.  Moreover, regarding her knowledge 
of an impediment to their marriage at the time they began 
cohabiting in 1946, her responses to a Deeded Valid 
Development Questionnaire, in May 1997 reflected her 
statement that when they began living together, her husband 
was not really interested at that time in the 
requirements for a valid marriage in Puerto Rico.  Further, 
in response to another question on this matter, she stated 
that it was her husbands opinion that a legal marriage was 
not necessary to bear children and support a family.

In the opinion of the Board, the appellant has provided more 
than sufficient proof by these statements that she was aware 
of a legal impediment to their common law marriage from its 
inception in the late 1940s.  Cf. Colon, 9 Vet. App. 104 
(1996); Sandoval, 7 Vet. App. 7 (1994).  For these reasons, 
the criteria under 38 C.F.R. § 3.52 have not been met.  
Further discussion of the other criteria under this section 
is not required in light of her failure to meet clause (b), 
as set forth above.

Accordingly, the Board concludes that a deemed valid 
marriage has not been established by the evidence of record 
and therefore, the appellant has not established status as a 
claimant, i.e., a surviving spouse, for the benefits sought 
on appeal.  Further assistance in the development of the 
facts pertinent to the claim, the application of the benefit 
of the doubt rule, and the determination whether the claim is 
well grounded is not warranted.  Aguilar, 2 Vet. App. at 23.



ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of DIC benefits is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
